1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 13 February 2021 and 30 May 2021 have been considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2020 has been entered.
Claims amended: 1-5, 11-14, 20
Claims cancelled: 6 
Claims added: none
Claims currently pending: 1-5, 7-21
Response to Arguments
Applicant argues, “The claim limitations allow a user, for example, to use their mobile device (e.g., a smart phone), to distribute information to other mobile devices within a specific geographic area". The elements of the claim to which Applicant is referring represent generic computers using generic user interface elements to receive user input. As such these elements do not represent "an improvement to other technology or technical field" and are not, therefore, not integrated into a practical application. The use of generic computer components and generic user interface elements does improve the computer itself but rather Applicant's invention seeks to solve the business problem of how to get an advertisement presented to an optimum number of potential customers. Therefore, this argument is unpersuasive and the grounds of rejection under 35 U.S.C. § 101 is herein maintained; Examiner notes that the grounds of rejection has been updated in response to Applicant's amendments to the claims and reformatted for clarity. 
Office Action conceded that Jain fails to teach the limitations of claim 1 directed to causing presentation of a creation user interface…". This is a mischaracterization of the grounds of rejection presented in the previous Office action. Examiner notes that the rejection of the claim limitations in question relies on a combination of Jain in view of RenLinx as the PTAB noted on page 19 of their 10 September 2020 decision. The PTAB stated, "We determine, then, that the Examiner did not 'exclusively' rely on RentLinx for a teaching of determining both a minimum radius and a maximum radius". The grounds of rejection uses "the means of inputting radius information utilizing a map and slider combination as taught by RentLinx" in combination with several features of Jain to teach these limitations. Applicant's remaining arguments with regards to RentLinx are based upon this misinterpretation of the grounds of rejection. The grounds of rejection are not based on RentLinx exclusively teaching all of the user interface elements.
Applicant argues that claim 1 now recites "monitoring a number of the mobile devices where the distributed information is active and dynamically adjusting the distributing of the information based on the monitoring". However, this argument is moot in view of the new grounds of rejection presented herein which were necessitated by Applicant's amendments to the claims.
Applicant's remaining remarks addressed to the other claims in the application are dependent upon the arguments raised with regard to claim 1 and have, therefore, been addressed sufficiently above.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cristofalo et al. (Pub. #: 2008/0301727) teaches inclusion and exclusion zones as targeting parameters for information including advertisements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Claims 11-19 are directed towards a method. Claims 1-10 are directed towards a system. Claim 20 is directed towards a manufacture (computer-readable medium). Thus, these claims, on their face, are directed to one of the statutory categories of 35 U.S.C. § 101.
Step 2A - Prong 1: The claims include the abstract idea of providing information (i.e., an offer) to a user within an inclusion zone but not within an exclusion zone with the zones adjusted based on a density of users within the zones. Using Claim 1 as an example for specific analysis, the claim limitations that comprise the abstract idea are paraphrased as (with additional elements noted with strike-through marks): 






based on the first draft input defining the minimum radius, generating, by a management module of the server, the exclusion zone;

causing display of the boundary line of the exclusion zone, boundary line of the inclusion zone, and a specified geographic zone that is between the boundary line of the exclusion zone and the boundary line of the inclusion zone in the map area of the creation user interface;
distributing the information to a plurality of mobile devices located within the specified geographical zone;
monitoring, by the management module of the server, a number of mobile devices wherein the distributed information is active; and based on the monitoring, dynamically adjusting, by the management module of the server, the distributing of the information by automatically adjusting at least one of the boundary line of the exclusion zone or the boundary line of the inclusion zone.
The abstract idea identified above falls within at least Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations). 
(See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Step 2A - Prong 2: This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. The elements in question are identified above and discussed in the next paragraph. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more 
The claims also recite an ordered combination that describes an environment with generic computers in a generic networking environment (i.e., "a server over a network" and "a client machine of a user"). Although this environment is technical in nature, the combination amounts to generally linking the use of the abstract idea to a particular technological environment or field of use (MPEP 2106.05(h)). The ordered combination offers nothing more than employing a configuration of computer devices and computer functions of sending/receiving data, receiving and transmitting user input and displaying information. The claims do not amount to a practical application, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Simply put, all the claims add to an arrangement of generic devices are the steps of the abstract idea itself.
Step 2B: This The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of "a network database storing one or more shop identification codes" represents electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), the user interface elements of "causing presentation of a creation user interface on the client machine of a user, the creation user interface comprising a map area and a non-map area, the non-map area including a first geographic zone identifier for identifying a minimum radius and a second geographic zone identifier for identifying a maximum radius;", "receiving, via the first geographic zone identifier of the creation user interface, a first drag input to define the minimum radius, the minimum radius defining a boundary line of an exclusion zone;", and "receiving, via the second geographic zone identifier of the creation user interface, a second draft input to define the maximum radius, the maximum radius defining a boundary line of an inclusion zone, the second geographic zone identifier being different from the first geographic zone identifier;" represent user interface elements used to receive a user's input such as a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) and standard user interface techniques such as found in the "Slider (computing)" article on Wikipedia and Windowing as found in the "Window (computing)" article. These elements represent no more than using a computer or processor to automate and/or implement the abstract idea itself. As discussed above, taking the claim elements separately, the additional elements perform(s) the steps or functions of the abstract idea as detailed above. These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea 
Additional Independent Claims: The analysis of claim 1 is applicable to the additional independent claims 11 and 20 as these additional claims comprise alternate embodiments that implement the same steps of the method of the claim analyzed above. 
Dependent claims 2-10, 12-19 further describe the abstract idea. Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2016.05(h)), does not server to provide significantly more than the abtract idea. Therefore, the dependent claims are also not patent eligible.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, and 7-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain et al. (Pub. #: US 2012/0066066 A1) in view of Linlor (Pub. #: US 2005/0199709 A1) in view of "New 'Modify Location' Feature on RentLinx - Powered Searches", rentlinx.com, 15 January 2009, http://news.rentlinx.com/2009/01/ (This non-patent literature will be herein referred to as RentLinx).
Claims 1, 11, and 20:
These claims comprise three embodiments, method, computer-readable medium, and a system. Jain teaches a computer-readable medium and a system in at least [0007] and [0090] for performing the following:

one or more processors and executable instructions accessible on a computer-readable medium that, when executed, cause the one or more processors to perform operations comprising:
(Jain: 0007, 0090, 0095)
receiving, at a server over a network from a client machine, information to be distributed;
(Jain: Figure 1 and 0024)




based on the second draft input defining the maximum radius, generating, by the management module of the server, the inclusion zone, the exclusion zone being within a circumference of the inclusion zone;
(Jain: Figure 1 and Figure 2, 0050-0057)

distributing the information to a plurality of mobile devices located within the specified geographical zone;
(Jain: 0034, 0068)

For the struck-through language:
As for the claim language: "causing presentation of a creation user interface on the client machine of a user, the creation user interface comprising a map area and a non-map area, the non-map area including a first geographic zone identifier for identifying a minimum radius and a second geographic zone identifier for identifying a maximum radius; receiving, via the first geographic zone identifier of the creation user interface, a first drag input to define the minimum radius, the minimum radius defining a boundary line of an exclusion zone; receiving, via the second geographic zone identifier of the creation user interface, a second draft input to define the maximum radius, the maximum radius defining a boundary line of an inclusion zone, the second geographic zone identifier being different from the first geographic zone identifier;" and "causing display of the boundary line of the exclusion zone, boundary line of the inclusion zone, and a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertisement delivery system with inclusion/exclusion zones of Jain with the means of inputting radius information utilizing a map and slider combination as taught by Rentlinx. One would have been motivated to do so in order to provide a user-friendly and simpler user interface for inputting map radius information into a computer system.
Jain does not appear to specify a network database storing one or more shop identification codes. However, Linlor teaches a database of identification information in at least Figure 4, [0046], and [0047].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertisement delivery system with inclusion/exclusion zones of Jain with the database of payment identification information taught by Linlor. Motivation to do so comes from the reduction of fraud by "ensuring that only the authorized user may retrieve the ordered goods or services" (Linlor: [0007]).
As for the limitation: "monitoring, by the management module of the server, a number of mobile devices wherein the distributed information is active; and based on the monitoring, dynamically adjusting, by the management module of the server, the distributing of the information by automatically adjusting at least one of the boundary line of the exclusion zone or the boundary line of the inclusion zone". Jain teaches predicting a take-up rate for advertisements in a zone based on the expected rate of ad impressions or conversions, which is based on the active time for the advertisement, and based on this prediction modifying the size of the exclusion 
While Jain does not appear to specify automating this change in zone size, it would have been obvious to one of ordinary skill in the art at the time of the invention to automate the zone-size recommendation taught by Jain in order to remove the requirement for an advertiser to manually agree to a change.
Claims 2 and 12:
wherein the client machine that provides the creation user interface through which the first drag input to define the minimum radius and the second drag input to define the maximum radius is received comprises a mobile device of the user.
(Jain teaches that advertisers can be presented with a "user interface in a web page" in at least 0086, and that this can be displayed in a "client computer having a graphical user interface or a Web browser" in at least 0097, and that a computer can be "a mobile telephone" or "a personal digital assistant" in at least 0094)
Claims 3 and 13:
Jain does not appear to specify the following limitations:
in response to the distributing, receiving, at the server over the network, an indication to accept an offer for a product or service indicated by the information, the indication being provided from a mobile device of the plurality of mobile devices; in response to the receiving of the indication, causing the mobile device to generate a user interface that is configured to display a voucher for the product or service;
(Linlor: [0026] and "[0033] The authorization code generation (ACG) module 240 generates an authorization code that will be necessary for the user to complete an authorized transaction at the POS. More particularly, when a particular transaction has been authorized, the ACG module 240 generates a code, or string of alphanumeric characters, which are transmitted to the hand-held device in the manner discussed above with reference to FIG. 1, for example...")

(Linlor: [0026], [0033], and "[0065] In a block 810, the user is uniquely identified to the confirmation device. In one embodiment, the user is identified by entering the authorization code received from the payment resolution module 110 into the confirmation device 150..." and "[0067] In a block 830, the authorization code from the transaction database 140 is compared to the authorization code entered by the user at the confirmation device 150.")
and in response to the determining, causing the client machine to generate a user interface that is configured to display an indication of redemption of the voucher corresponding to the mobile device.
(Linlor: "[0070] If the transaction has been determined to be authorized, at block 860 the vendor is notified that the transaction is authorized and payment has been secured...")
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertisement system of Jain with the voucher redemption features of Linlor. Motivation to do so comes from the reduction of fraud by "ensuring that only the authorized user may retrieve the ordered goods or services" (Linlor: [0007]).
Claim 4:
identifying a geographical location of the mobile device based at least in part on location information received from the mobile device; and providing the mobile device with a plurality of offers including the offer available in the specified geographical zone.
(Jain: "[0046] The ad system 202 identifies locations associated with users 216 and 218. In some implementations, the ad system 202 receives explicit location information 224, for example, global positioning system (GPS) coordinates from users (e.g., a user's mobile device), information from an indoor communication system (e.g., WiFi), information from an indoor positioning system (e.g., based on ultrasound or Bluetooth), or the like…" and [0047])
Claim 7:

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertisement system of Jain with the voucher redemption features of Linlor. Motivation to do so comes from the reduction of fraud by "ensuring that only the authorized user may retrieve the ordered goods or services" (Linlor: [0007]).
Claim 8:
Jain does not appear to specify, "triggering the transfer of the fee associated with the offer by communicating transaction details to a third-party payment system". However, Linlor teaches transfer of a fee to a third party in at least [0074].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertisement system of Jain with the voucher redemption features of Linlor. Motivation to do so comes from the reduction of fraud by "ensuring that only the authorized user may retrieve the ordered goods or services" (Linlor: [0007])
Claim 9:
Jain does not appear to specify invalidating the voucher upon expiration of a time period specified in the offer. However, Linlor teaches invalidation of an offer after a time period with the teaching of a timeout for transactions in at least [0037].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertisement system of Jain with the voucher redemption features of Linlor. Motivation to do so comes from the reduction of fraud by "ensuring that only the authorized user may retrieve the ordered goods or services" (Linlor: [0007]).
Claim 10:
Jain does not appear to specify "providing the client machine with status information for one or more vouchers, the status information including information indicating whether the one or 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertisement system of Jain with the voucher redemption features of Linlor. Motivation to do so comes from the reduction of fraud by "ensuring that only the authorized user may retrieve the ordered goods or services" (Linlor: [0007]).
Claim 14:
Jain does not appear to specify use of sliders in a user interface for specifying the minimum and maximum radiuses. However, Rentlinx teaches a user interface containing a map area and a non-map area for specifying a radius that controls display of a selection circle within the map area.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertisement delivery system with inclusion/exclusion zones of Jain with the means of inputting radius information utilizing a map and slider combination as taught by Rentlinx. One would have been motivated to do so in order to provide a user-friendly and simpler user interface for inputting map radius information into a computer system.
Claim 15:
Jain does not appear to specify receiving a non-encrypted string of a letter, number or symbol. However, Linlor teaches receiving an identification code comprising numbers in at least [0031].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertisement system of Jain with the voucher redemption features of Linlor. Motivation to do so comes from the reduction of fraud by "ensuring that only the authorized user may retrieve the ordered goods or services" (Linlor: [0007]).
Claim 16:
Jain does not appear to specify receiving information captured from an RFID reader. However, Linlor teaches receiving information utilizing an RFID reader in at least [0021].

Claim 17:
Jain does not appear to specify a retail location that does not have a fixed geographical address. However, Linlor does disclose a recipient device that is a cell phone and as the purpose of a cell phone is mobility and many mobile businesses employ cell phones.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the money transfer system for a mobile business using the cell phone number as the shop identifier because Linlor discloses that the recipient can be a business and discloses that the recipient device may be a cell phone and the present disclosure is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Motivation to do so comes from the reduction of fraud by "ensuring that only the authorized user may retrieve the ordered goods or services" (Linlor: [0007]).
Claim 18:
Jain does not appear to specify that identifying that the shop ID code matches a phone number of the client machine. However, Linlor teaches this feature in at least [0076].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertisement system of Jain with the voucher redemption features of Linlor. Motivation to do so comes from the reduction of fraud by "ensuring that only the authorized user may retrieve the ordered goods or services" (Linlor: [0007]).
Claim 19:
Jain does not appear to specify "triggering, based on matching the identification code to the shop identification code, transfer of a fee associated with the offer from a first account corresponding to a further user of the mobile device to a second account corresponding to the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertisement system of Jain with the voucher redemption features of Linlor. Motivation to do so comes from the reduction of fraud by "ensuring that only the authorized user may retrieve the ordered goods or services" (Linlor: [0007]).
Claim 21:
the minimum radius that defines the boundary line of the exclusion zone encompasses a location associated with the user; and the maximum radius that defines the boundary line of the inclusion zone encompasses the location associated with the user.
(Jain: "[0053] In general, target region information is associated with a particular advertiser or publisher who submitted the target region. Similarly, exclusion region information is typically associated with the particular advertiser or publisher who submitted the exclusion region. Thus, for an advertiser or publisher who has submitted a target region and an exclusion region, the target region and the exclusion region define a pairing of regions associated with that advertiser or publisher.")
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain et al. (Pub. #: US 2012/0066066 A1) in view of Linlor (Pub. #: US 2005/0199709 A1) in view of "New 'Modify Location' Feature on RentLinx - Powered Searches", rentlinx.com, 15 January 2009, http://news.rentlinx.com/2009/01/ (This non-patent literature will be herein referred to as RentLinx) in view of Ramer et al. (Pub. #: US 2009/0234711 A1).
Claim 5:
Jain does not appear to specify the following limitations:
causing the mobile device to generate a user interface that is configured to display the plurality of offers,
Ramer: "[0139] Ordering and displaying search results may be based upon a mobile communication facility 102, mobile subscriber characteristic 112, delivery facility, disambiguation facility 140, parental controls 150, search algorithm facilities 144, carrier business rules 158, and/or a sponsorship facility 162. The ordering of content for display may also be based upon the amount of content available within a category. The display 172 may be changed based upon the screen size of the mobile communication facility 102, and sounds or other multimedia content may adapt to capabilities of the mobile communication facility 102. Ordering and display of content may be organized by the type of content, the artist, the date, or concept (e.g., Jaguar as a car, or jaguar as an animal), and other categories may derive from deduction within the mobile search host facilities 114. In addition to ordering, content may be emphasized or deemphasized by weighting within the display 172. For example, weighting may occur through the use of size, motion, lack of symmetry, use of garish colors, sounds, multimedia, or other means of accenting content. For sponsored links, there may be opportunities for yield optimization (e.g., clicks multiplied by the bid cost).")
the plurality of offers sorted based at least in part on a category of the product or service associated with the corresponding offer of the offers, or a distance between the geographical location of the mobile device and a physical business location that provides the corresponding offer.
(Ramer: "[0326] The ordering of the generated search queries may be based at least in part on information relating to the mobile communication facility 102. The information relating to a mobile communication facility 102 may be a user characteristic selected from the group consisting of age, sex, race, religion, area code, zip code, home address, work address, billing address, credit information, family information, income information, birth date, birthplace, employer, job title, length of employment, and the like. Alternatively or additionally, the information may be a user history, a user transaction, a geographic location...")
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the advertisement system taught by Jain with the method of mobile advertising as taught by Ramer in order to advertise the services/products available for payment 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604.  The examiner can normally be reached on M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621